DETAILED ACTION
1. Applicant's response, filed 18 October 2021, has been fully considered. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 2-4, 8, 11-35 and 44 are cancelled.
Claims 1, 5-7, 9-10 and 36-43 are currently pending and under examination herein.
Claims 1, 5-7, 9-10 and 36-43 are allowed.

Drawings
4. The Drawings filed 21 May 2020 were previously accepted in the Office action mailed 21 July 2020.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: 
This corrected notice of allowance is sent in order to correct an error in the claim numbering on the issue classification form. A corrected issue classification form is attached to this action. The claims are allowable for the same reasons set forth in the Notice of Allowance mailed 5 January 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. Claims 1, 5-7, 9-10 and 36-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631